                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION


KENDRICK MAKINS,                         )
    Plaintiff,                           )
                                         )        Civil Action No: 5:17-1497-MGL
vs.                                      )
                                         )                      ORDER
NANCY A. BERRYHILL,                      )
ACTING COMMISSIONER OF                   )
SOCIAL SECURITY                          )
ADMINISTRATION,                          )
                                         )
      Defendant.                         )
____________________________________)
      This matter is before the Court on Plaintiff=s Motion for an Award of Attorney=s Fees

pursuant to the Equal Access to Justice Act (AEAJA@) filed January 26, 2019. ECF No. 26. See

28 U.S.C. ' 2412. On February 6, 2019, Defendant filed a response in support of Plaintiff’s motion

and agreeing with Plaintiff’s calculation of $3,248.44 for attorney’s fees and $22.69 for expenses.

ECF No. 27.

       In accordance with Astrue v. Ratliff, 130 S.Ct 2521, 2528-29 (2010), EAJA fees awarded

by this Court belong to the litigant, thus subjecting EAJA fees to offset under the Treasury Offset

Program (31 U.S.C. ' 3716(c)(3)(B)) and, therefore, this Court DIRECTS fees be payable to the

Plaintiff and delivered to Plaintiff’s counsel. Accordingly,

       IT IS ORDERED Plaintiff=s motion for attorney’s fees pursuant to the EAJA is

GRANTED in the amount of $3,248.44 in attorney’s fees and $22.69 in expenses.

                                                     _____/s Mary Geiger Lewis ________

                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE

February 6, 2019
Columbia, South Carolina
